COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 FREDY AND MARIA BOTELLO,
                                                §              No. 08-14-00201-CV
                       Appellants,
                                                §                   Appeal from
 v.
                                                §           County Court at Law No. 2
 FELIX AND ROSIE SALINAS,
                                                §             of Travis County, Texas
                       Appellees.
                                                §           (TC # C-1-CV-14-003359)

                                                §


                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellants’ brief has not been filed, we dismiss the appeal for want

of prosecution.

       On September 9, 2014, the Clerk notified Appellants that their brief was past due and no

motion for extension of time had been filed. The letter advised the parties that the Court

intended to dismiss the appeal for want of prosecution unless Appellants responded within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the

brief nor a motion for extension of time in which to file the brief has been filed. Pursuant to

Rules 38.8(a)(1) of the Texas Rules of Appellate Procedure, we dismiss the appeal for want of

prosecution.
November 5, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)




                                               -2-